DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (a method of preventing thrombosis), Species A (Figures 1A-1B), in the reply filed on 02/22/2022 is acknowledged.  Applicant states that claims 35-44 and 49-54 read on the elected invention and species, however the parameter set forth in claim 44 is only mentioned in the originally filed specification with regard to the embodiment of Species B, which is a non-elected species.  Thus, claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.
As directed by the response/amendment filed 02/22/2022, claim 1 has been cancelled; thus, claims 35-43 and 49-55 are presently examined in the current in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant being coupled to a negative terminal of the power source and a positive terminal of the power source is coupled to the patient’s body (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 55 is objected to because of the following informalities: the last two lines of the claim state “voltage on the luminal surface to prevent thrombosis for the life of the tubular member to prevent thrombosis” (emphasis added); the limitation of “to prevent thrombosis” is found to be redundant, since it is mentioned twice, and may lead to confusion. In order to avoid confusion and clarify the claim, it is suggested one of (the two times) the above mentioned limitation be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 35-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 35 and 43, which set forth the term “indefinite time”, on line 7 of claim 35 and line 2 of claim 43; this term is found to be indefinite, since it is not clear what exact time frame (quantitatively) the term would entail, i.e. what exact time frame would be needed in order to read on the term/claim. Thus, one having ordinary skill in the art would not be reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.
Regarding claims 39, which recites the limitation “the vasculature” on lines 1-2; there is insufficient antecedent basis for this limitation in the claim. In order to overcome this rejection, it is suggested the word “the” be deleted from the above mentioned limitation.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 35, 36, 39, 40 and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Busiashvili (US PG Pub. 2006/0106451).
Regarding claims 35 and 43, Busiashvili discloses a method for preventing thrombosis on an implantable device in a body, the method comprising implanting the device (10) within a patient's body, the device (10), illustrated in Figures 1 and 2, comprising an at least partially electrically conductive portion (14), and a power source (20) coupled to the at least partially electrically conductive portion; and applying a negative electrical charge to the at least partially electrically conductive portion, and maintaining the negative electrical charge substantially continuously, for an indefinite time to prevent thrombosis adjacent the at least partially electrically conductive portion ([0015]; [0021]; [0022]; [0025]; [0028], Last Line & [0035]).
Regarding claim 36, Busiashvili discloses the method of claim 35, wherein implanting the device (10) comprises implanting an implant/CSS comprising the at least partially electrically conductive portion (10) at a first location within the patient's body; implanting the power source (20) at a second location within the patient's body; and coupling the power source to the implant, illustrated in Figure 1 ([0021]; [0026] – [0027] & [0037]).
Regarding claim 39, Busiashvili discloses the method of claim 36, wherein the implant/CSS is secured to the vasculature of the patient's body ([0021]).
Regarding claim 40, Busiashvili discloses the method of claim 36, wherein the implant/CSS comprises a tubular graft, and wherein the tubular graft is secured within a body lumen of the patient's body, illustrated in Figures 1 and 2 ([0017] – [0019] & [0021] – to clarify, the implant/CSS is considered a graft/stent-graft due to the insulating/dielectric polymer material sandwiched between the two metal stents; it is to be noted the claim does not disclose any additional structural limitations which would be needed/which are not met by the implant of Busiashvili in order to be considered a “graft”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busiashvili as applied to claim 36 above, and in view of Pederson (US Patent No. 7,167,746).
Regarding claim 37, Busiashvili discloses the method of claim 36, but does not specifically disclose the power source is implanted subcutaneously.
	However, Pederson teaches a method of preventing thrombosis on an implantable device, wherein the power source (90) is implanted subcutaneously, illustrated in Figures 3 and 4 (Column 7, Lines 21-35).
	In view of the teachings of Pederson, it would have been obvious to one having ordinary skill in the art at the time of the invention for the power source, of the implant/method of Busiashvili, to be implanted subcutaneously, since subcutaneous implantation is well known in .
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busiashvili.
Regarding claim 42, Busiashvili discloses the method of claim 35, and though it is not specifically disclosed the indefinite time is at least thirty minutes, the point of the implant/invention of Busiashvili is to prevent re-stenosis/thrombosis following stenting ([0001]), and Busiashvili states that in order to prevent clots, the implant/CSS is capable of “maintaining a negative charge over an extended period of time. The reason for mainlining the negative chart is to prevent regrowth of a clot in a target artery” ([0015]).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate length of time for the indefinite time, of the method of Busiashvili, including at least thirty minutes, in order to prevent re-stenosis/thrombosis by preventing regrowth of clots in a target artery where the implant/CSS has been deployed/implanted.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the indefinite time being at least thirty minutes; in fact, the originally filed specification was completely silent regarding this parameter.


Allowable Subject Matter
Claims 49-54 are allowed.
Claim 55 is objected to because of the above mentioned informality, but would be allowable if rewritten to overcome said informality.
Claims 38 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/DINAH BARIA/Primary Examiner, Art Unit 3774